Case 20-11774-LSS   Doc 183-1   Filed 08/24/20   Page 1 of 2




        EXHIBIT 1
                                           B                            F              G              H                 I              J               K               L              M              N              O              P              Q                 S
                   2                                                                                      DraftConfidentialͲSubjecttochangebasedoncontinuedreview.
                   3    ApexLinenService                         Projected        Projected    Projected        Projected Projected Projected Projected Projected Projected Projected Projected Projected                                                         
                   4    DIPFinancingBudget                           1                2            3                4         5         6         7         8         9        10        11        12                                                             
                   5    WEEKBEGINNING:                          7/25              8/1          8/8             8/15      8/22      8/29       9/5      9/12      9/19      9/26      10/3      10/10                                                           
                   6    ENDING:                                     7/31              8/7         8/14             8/21      8/28       9/4      9/11      9/18      9/25      10/2      10/9      10/16                                                         Total
                   7 Sources
                   8 AccountsReceivableCollections              $221,984 $215,752 $202,150 $219,150 $202,150 $219,150 $202,150 $219,150 $202,150 $175,320 $161,720 $175,320 $2,416,146
                   9 DIPProceeds                                              0       24,691        513,492         202,999        413,137           27,612         390,361         53,919       439,711        127,694         393,868        497,563          3,085,047
                   12      TotalSources                               221,984        240,443        715,642         422,149        615,287          246,762         592,511       273,069        641,861        303,014         555,588        672,883          5,501,193

                   14   UsesͲOperating                                                                                                                                                                                                                     
                   15   Payroll                                       304,886              0        335,000                 0      335,000                  0       335,000                0     335,000                 0      335,000        335,000          2,314,886
                   16   PayrollExecutives                                     0            0                0               0               0               0              0              0               0              0              0              0                 0
                   17   CFO                                                3,750       3,750         14,000            3,750          3,750           3,750            3,750         3,750          3,750          3,750           3,750          3,750           55,250
                   18   UnionPension                                          0            0                0        45,000                 0         7,500                0              0               0        7,500                0              0          60,000
                   19   OtherStaffCosts                                      0            0 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000         10,000
                   20   PlantUtilities                                        0            0         23,519          81,308          23,519          23,519          23,519         23,519         23,519         23,519         23,519         23,519           292,978
                   21   Repairs/Maintenance                                 2,500      16,800         23,290          23,290          23,290          23,290          23,290         23,290         23,290         23,290         23,290         23,290           252,200
                   22   PartsExpense                                          0            0         14,007          14,007          14,007          14,007          14,007         14,007         14,007         14,007         14,007         14,007           140,073
                   23   Supplies/Chemicals                                  5,000      11,200         14,060          14,060          14,060          14,060          14,060         14,060         14,060         14,060         14,060         14,060           156,800
                   24   CovidMaterials                                      500        1,000         12,500            2,500          2,500           2,500            2,500         2,500          2,500          2,500           2,500          2,500           36,500
                   25   VehicleCosts                                          0        8,400         22,680          22,680          22,680          22,680          22,680         22,680         22,680         22,680         22,680         22,680           235,200
                                                                                                                                                                                                                                                                                              Case 20-11774-LSS




                   26   Rent                                                   0            0         11,589          72,990                 0               0        17,314                0       72,990                0              0       17,314           192,196
                   27   Bank/MerchantFees                                     0            0           8,000           1,000                0         3,500            1,000         1,000          1,000          1,000           1,000          1,000           18,500
                   28   Office                                                 0        1,500           2,100           2,100          2,100           2,100            2,100         2,100          2,100          2,100           2,100          2,100           22,500
                   29   CommercialInsurance                                   0            0         19,198                 0               0               0              0        19,198                0              0              0       19,198            57,594
                   30   D&OInsurance                                        0            0         10,902                 0        10,902                 0              0               0              0       10,902                0              0          32,706
                   31   AutoInsurance                                         0            0           6,326                0               0               0          6,326              0               0              0         6,326               0          18,978
                   32   LegalͲlabor                                          0            0           4,006                0               0         2,891                0              0               0              0         2,891               0           9,788
                                                                                                                                                                                                                                                                                              Doc 183-1




                   33   Taxes&Licenses                                       0            0         37,000                 0        34,014                 0              0              0               0              0       10,000                0          81,014
                   34   G&AMisc.                                         1,000           0           4,000           1,000          1,000           1,000            1,000         1,000          1,000          1,000           1,000          1,000           14,000
                   35   CriticalVendors                                    2,500       5,500         38,492          38,492          38,492          38,492          38,492         38,492         38,492         38,492         38,492         38,492           392,922
                   36   NonCriticalVendors                                   0            0         21,973          21,973          21,973          21,973          21,973         21,973         21,973         21,973         21,973         21,973           219,726
                   37   OnboardingNewCustomers                               0            0                0               0               0               0              0              0               0              0              0              0                 0
                   38   Linenreplacement                                      0            0           7,000           7,000          7,000           7,000            7,000         7,000          7,000          7,000           7,000          7,000           70,000
                   39   OSHAClaim                                             0            0                0               0               0               0              0              0               0              0              0              0                 0
                   40   Other                                                  0            0                0               0               0               0              0              0               0              0              0              0                 0
                   42       TotalOperatingUses                       320,136         48,150        630,642         352,149        555,287          189,262         535,011       195,569        584,361        194,773         530,588        547,883          4,683,811

                   44 NetActivityfromOperations                      (98,152)      167,602       (428,492)       (132,999)      (353,137)          29,888         (332,861)       23,581      (382,211)        (19,453)      (368,868)      (372,563) (2,267,665)
                                                                                                                                                                                                                                                                                              Filed 08/24/20




                   46   UsesͲBankruptcyProfessionalFees     
                   47   LegalFees                                     150,000        150,000         30,000          20,000          20,000          20,000          20,000         20,000         20,000         20,000                0              0         470,000
                   48   CROFees                                        52,500         17,500         30,000          15,000          15,000          12,500          12,500         12,500         12,500         12,500                0              0         192,500
                   49   UCCͲLegal                                            0            0         15,000          15,000          15,000          15,000          15,000         15,000         15,000         15,000         15,000         15,000           150,000
                   50   InvestmentBanker#2                                   0            0         10,000          10,000          10,000          10,000          10,000         10,000         10,000         10,000         10,000        110,000           200,000
                   51   InvestmentBanker#1                            50,000              0                0               0               0               0              0              0               0              0              0              0          50,000
                   52     TotalBankruptcyProfessionalFees          252,500        167,500         85,000          60,000          60,000          57,500          57,500         57,500         57,500         57,500         25,000        125,000          1,062,500
                   53
                                                                                                                                                                                                                                                                                              Page 2 of 2




                   54   UsesͲClaimsAgentandUST
                   55   ClaimsAgent                                    10,000              0                0        10,000                 0               0              0        20,000                0              0              0              0          40,000
                   56   USTrusteeFees                                        0            0                0               0               0               0              0                             0       50,741                0              0          50,741
                   57   TotalClaimsAgentandUST                      10,000              0                0        10,000                 0               0              0        20,000                0       50,741                0              0          90,741
                   58
                   59   TotalUses                                     582,636        215,650        715,642         422,149        615,287          246,762         592,511       273,069        641,861        303,014         555,588        672,883          5,837,052
                   60
                   61   NetactivityincludingDIPdraw               (360,652)        24,793                0               0               0               0              0              0               0              0              0              0        (335,859)
                   63   Beginningcash(perbooks)                     360,859             207        25,000          25,000          25,000          25,000          25,000         25,000         25,000         25,000         25,000         25,000           360,859
                   65   Endingcash(perbooks)                              207       25,000         25,000          25,000          25,000          25,000          25,000         25,000         25,000         25,000         25,000         25,000            25,000
                   66                                        

8/7/202011:22PM                                                                                                                 1of1                                                                                                                                       APEXͲCFW8Ͳ7Ͳ20Ͳv4
